[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION
The parties hereby stipulate to the following;
1. The defendant will not utilize, except to the extent provided below, any of the (UGMA) Uniform Gift to Minors Act Account, which he holds as custodian for the four minor children for any purpose
2. It is the express intent of the parties that the four minor children attend a post secondary institution, or some other type of continuing education or training, therefore, the defendant will use the funds, at the appropriate time, for each child, to pay the expense, for the child to attend any type of post secondary institution. Said expenses shall include, but not be limited to, tuition, room and board, books, supplies, transportation, or other related expenses.
3. The defendant, as custodian of said accounts, shall not disburse any funds without giving 30 days prior written notice to the plaintiff specifying the amount and purpose of disbursement and to whom the disbursement is paid.
3A. The existing accounts shall not be reinvested in any account without the prior written agreement of both parties.
4. The defendant shall give an accounting to the plaintiff on a quarterly basis, itemizing all expenditures to date, showing beginning and ending balances in said accounts and providing copies of all account statements.
5. If any child chooses not to attend-any post secondary CT Page 5082 institution or some type of continuing education or training, after that child graduates from high school, or desires to discontinue his education before exhausting the funds in said account, then the entire or remaining balance in that account including accrued interest shall be paid over to said child.
6. All US savings bonds that are held for the minor children shall remain in possession of parent whose name also appears on said bonds.
7. It is the intent of the parties that said bonds will also be used for the child's education.
8. If said child chooses not to attend any post secondary institution or some type of continuing education or training, after that child graduates from high school, or desires to discontinue his education before exhausting the bonds, then the entire amount of bonds including accrued interest shall be paid over to said child.
9. In any event, this stipulation shall not prevent the minor children from demanding custody or disbursement of the UGMA account at the time said child attains the age of majority.
10. All taxes and accounting fees associated with said accounts shall be paid by the accounts.